Title: To Thomas Jefferson from Henry Dearborn, 19 April 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir
                     
                     
                        19 Apr. 1805
                     
                  
                  I have informed Col Williams that it a new nomination must take place, and that I have doubts as to the propriety of his being appointed to a higher grade than a Lt. Col, but would not oppose his having a higher grade if you should think it advisable. I have such information from the Officers of the Corps as to induce a belief that the reappointment of Col Williams will give satisfaction & pleasure to the Corps.
                  Yours.
                  
                     H. Dearborn 
                     
                  
               